J-S38019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHRISTOPHER JOHN SHROPSHIRE                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JENNIFER REA SHROPSHIRE                    :   No. 1156 WDA 2021

               Appeal from the Order Entered September 3, 2021
     In the Court of Common Pleas of Clarion County Civil Division at No(s):
                                 189 CD 2017


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                                 FILED: MARCH 9, 2022

        Appellant, Christopher John Shropshire (“Father”), appeals from the

September 3, 2021 Order, which granted the Petition for Modification filed by

Appellee, Jennifer Rea Shropshire (“Mother”), and awarded Mother sole legal

and physical custody of then-seven-year-old C.M.S. (“Child”), the parties’ only

child. Upon review, we affirm.

FACTUAL AND PROCEDURAL HISTORY

        Mother and Father have known each other for approximately twenty-

five years and were married for eleven years prior to their separation in August

2015.     On February 27, 2017, the parties entered a Consent Order that

awarded them joint legal custody, Mother primary physical custody, and




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S38019-21



Father partial physical custody of Child for two overnight visits per week, on

varying days of the week depending on Father’s schedule.

       Father has a history of mental health issues, and his diagnoses include

bipolar disorder, post-traumatic stress disorder (“PTSD”), and anxiety.

Throughout their relationship, Mother has been concerned about Father’s

mental health and impulsive behavior.1

       In March 2020, at the start of the COVID-19 pandemic, the parties

informally agreed that Child would stay with Mother and cease overnight visits

with Father. In April 2020, the parties agreed to meet in the parking lot of a

Dunkin Donuts on two occasions for Father to see Child briefly.      On both

occasions, Mother observed that Father looked unwell, and Father indicated

that he was spending a lot of time in the woods and not sleeping. On the

second occasion, Father began to recount to then-six-year-old-Child that he

experienced sexual abuse as a child until Mother informed him that it was an

inappropriate time and place for the conversation.

____________________________________________


1 For example, Mother testified that: (1) in 2004, Father threatened to shoot
Mother with a shotgun if she did not tell him details of kissing another man
while they were broken up; (2) in 2011, at thirty-one years old, Father
announced he was joining the military to become an Army Ranger, despite
owning a successful business; (3) in 2013 or 2014, Father devised a plan to
move to Brazil, which lacked an extradition treaty with the United States, to
hide from the army; (4) during Mother’s pregnancy, Father constantly talked
about killing himself; (5) in 2016, Father took a gun to the woods for twenty-
four hours, Father called Mother and threatened to kill himself, and Mother
took him to a hospital where a therapist de-escalated the situation; and (6)
Father impulsively purchased cars, and owned approximately thirty-three
different cars in a thirteen year time period. N.T. Hearing, 9/2/21, at 92-94,
136.

                                           -2-
J-S38019-21



        At the end of April 2020, Father spontaneously drove across country to

California and back in a six-day period. Father called Mother frequently from

his road trip, and each time his speech was rapid and disjointed. Father sent

Child several videos where he, likewise, was talking quickly and not making

sense. The videos and phone calls suggested to Mother that Father was not

sleeping during the road trip.

        Mother relayed concerns about Father to Father’s mother and sister,

who had their own concerns about Father’s mental health status. Father’s

sister applied for involuntary emergency examination and treatment of Father

under Section 302 of the Mental Health Procedures Act, resulting in the

issuance of a warrant (“Section 302 warrant”). Police in Wyoming located and

detained Father pursuant to the Section 302 warrant issued in Pennsylvania.

Upon his release, Father returned to Pennsylvania and proceeded to the

recommended hospital for evaluation and treatment. Father spent six days in

inpatient mental health treatment at the Veterans Affairs (“VA”) hospital,2

signed releases for Mother to get information, and spoke to Mother frequently

on the telephone telling her that she was the only person he could count on.

        On the day that Father was released from the VA hospital, Mother called

Father to check on him and he told Mother that she was no longer his friend.

During a video call with Child, Father informed Child that he was changing his

name to Prince Maximus Prime, which was the name of Child’s dog, and told

____________________________________________


2   Father was honorably discharged from the United States military in 2016.

                                           -3-
J-S38019-21



Child that he was going to take her on a vacation, even though there were

multiple travel restrictions in place due to the COVID-19 pandemic. Over the

next few days, Father sent Mother aggressive text messages and cursed at

Mother during video chats with Child.

      On May 19, 2020, Mother filed an Emergency Petition for Special Relief

requesting that the court award her sole legal and physical custody of Child.

On the same day, Mother filed a Petition for Modification of the Custody Order.

On May 20, 2020, the trial court awarded Mother sole physical custody

pending an emergency hearing. On July 1, 2020, the trial court conducted a

hearing on Mother’s emergency petition and subsequently ordered Father’s

visits with Child to be supervised by Community County Services. The trial

court also ordered both parties to submit proposals for individuals to perform

psychiatric and child custody evaluations and ordered Father to participate in

the evaluations once the court appointed an evaluator.

      On July 27, 2020, the trial court appointed Bruce Chambers, Ph.D., a

licensed psychologist, to serve as the custody evaluator.

      On September 2, 2021, after unsuccessful conciliation and mediation

conferences, the trial court held a hearing on Mother’s modification petition.

The trial court heard testimony from Dr. Chambers, Mother, Father’s sister

Alicia Shropshire (“Ms. Shropshire”), and Father. We summarize the relevant

evidence as follows.

      Mother testified consistently with the above-stated facts. Additionally,

Mother explained that she wants Father to be in Child’s life, but she is afraid

                                     -4-
J-S38019-21



that he will abscond with Child or put Child in danger if his mental health is

left untreated.

      Dr. Chambers testified as an expert in the field of clinical psychology

with a specialty in conducting child custody evaluations. In conducting the

custody evaluation, he spoke with both parents, observed the child interacting

with both parents, administered the Minnesota Multiphasic Personality

Inventory (“MMPI”) to both parents, and spoke with Father’s sister. Although

he requested all of Father’s mental health records dating back to 2016, he

received incomplete and random records from Father without page numbers.

      Dr. Chambers explained that when Father was admitted to the hospital

in May 2020, his admitting diagnosis was bipolar disorder, current episode

manic, and PTSD. Dr. Chambers stated that at that time, Father displayed a

decreased need for sleep, racing thoughts, disorganized thought processes,

impulsive behavior, and grandiosity, which Dr. Chambers explained were

classic symptoms of bipolar manic episodes. Dr. Chambers testified that the

hospital records indicated that Father was prescribed the antipsychotic

medication Haldol while in the hospital, which is consistent with a psychotic

disorder due to bipolar disorder.

      Dr. Chambers testified that Father’s MMPI results suggested a likelihood

of impulsivity, poor judgment, acting out behavior, depression, anxiety,

memory problems, concentration problems and difficulty making decisions,

which could impact his parenting. Dr. Chambers further testified that Mother’s

MMPI results suggested an absence of psychopathology.

                                    -5-
J-S38019-21



      Dr. Chambers testified that his observations of Child with Mother and

Father were both positive, and it was clear that Child had a bond with both

parents.

      Dr. Chambers concluded that Father has a very serious mental health

illness, namely bipolar disorder, and has been non-compliant with treatment,

despite the fact that “[F]ather’s condition would be highly amenable to

medication[,]” which can minimize and stabilize symptoms.           N.T. Hearing,

9/2/21, at 28. Dr. Chambers explained that bipolar disorder does not resolve

on its own and medication is the only way to control it.

      Dr. Chambers recommended that Father’s visitation remain supervised

until Father complies with treatment and regular blood tests to ensure he is

taking his medication as prescribed.    Dr. Chambers testified that if Father

complied with treatment for six months, unsupervised contact with Child could

be appropriate.

       Ms. Shropshire testified that Father stayed with her and their mother

for approximately a week and a half in the days leading up to Father’s trip to

California.   At the time, Father had just broken up with his girlfriend, was

homeless,     and   was   unemployed.      She   explained   that    Father   was

argumentative, cycling through emotions ranging from manic to tearful, and

physically aggressive.     Ms. Shropshire explained that Father brought a

handgun and AR-15 with him to the home.           She testified that after one

argument, Father returned to the room with his handgun on his hip and

threatened several times to kill her. Ms. Shropshire confirmed that she is the

                                     -6-
J-S38019-21



one who applied for a Section 302 warrant while Father was traveling to and

from California.

        Father testified that he has lived in a house in Indiana, Pennsylvania,

with a bedroom set up for Child since May 2020.         Father testified that he

graduated from truck-driving school in May 2021, and shortly thereafter began

employment as an over-the-road truck driver who drives to California and

back.

        Father confirmed that he had daily arguments with his mother and sister

while staying in their home in April 2020 but denied threatening to kill his

sister. Father testified that during that time, he spent most of the time in the

woods and would always take a handgun with him. Father explained that he

had a concealed carry permit since 2001 and occasionally works as a shooting

instructor.

        Father testified that he did not intend to drive to California, and just

started driving west to get away from his mother and sister. Father explained

he ended up in California because he “rain out of road, basically, and hit the

ocean because I just – didn’t know what else to do.” Id. at 167. Father stated

that he slept in his car in different states throughout the trip and was sleeping

in his car when Wyoming police approached him with the Section 302 warrant.

        Father testified that after he was briefly detained by Wyoming police, he

voluntarily drove back to Pennsylvania and entered the hospital for mental

health treatment. Father testified that hospital staff prescribed him Seroquel

for anxiety, a medication that he had previously been prescribed, which he

                                       -7-
J-S38019-21



stopped taking a month later in June 2020. Father denied being prescribed

any additional medications.

      Father testified that he is engaged in ongoing outpatient mental health

treatment. Father stated that he sees a counselor named Gale Shay from VA

DuBois for an hour every couple of weeks as needed. Father also testified

that he sees a psychiatrist named Dr. Barahona from the VA who did not

prescribe him any medications. Father confirmed that he is diagnosed with

bipolar disorder, PTSD, and depression. Father denied that he has any active

prescriptions for medication.

      On September 3, 2021, the trial court filed an Opinion and Order of

Court (“Opinion”) that analyzed the 23 Pa.C.S. § 5328(a) custody factors to

determine what disposition was in Child’s best interest.       The trial court

simultaneously entered an order that granted Mother’s modification petition,

awarded Mother sole legal and physical custody of Child, and ordered that the

only physical and verbal contact that Father could have with Child was

supervised visitation provided by Community County Services.        The court

further ordered that Father may “petition for reevaluation by Bruce Chambers,

Ph.D.[,] if he agrees to provide complete information to Dr. Chambers . . .

including any records from his psychiatrist showing that he does not need

medication.” Order, 9/3/21.

      Father timely appealed and filed a contemporaneous Pa.R.A.P. 1925(b)

Statement pursuant to Rule 1925(a)(2)(i).      The trial court relied on its

September 3, 2021 Opinion in lieu of a Rule 1925(a) Opinion.

                                    -8-
J-S38019-21



ISSUE RAISED ON APPEAL

       Father raises one issue for our review: “Did the [t]rial [c]ourt abuse its

discretion by granting Mother sole legal and physical custody of [Child]?”

Father’s Br. at 5.3

LEGAL ANALYSIS

       This court reviews a custody determination for an abuse of discretion,

and our scope of review is broad. S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa.

Super. 2014). This court will not find an abuse of discretion “merely because

a reviewing court would have reached a different conclusion.” In re K.D.,

144 A.3d 145, 151 (Pa. Super 2016). This Court must accept the findings of

the trial court that the evidence supports. Id. Importantly, “[o]n issues of

credibility and weight of the evidence, we defer to the findings of the trial

judge who has had the opportunity to observe the proceedings and demeanor

of the witnesses.”      K.T. v. L.S., 118 A.3d 1136, 1159 (Pa. Super. 2015)

(citation omitted).      We can interfere only where the “custody order is

manifestly unreasonable as shown by the evidence of record.”          Saintz v.

Rinker, 902 A.2d 509, 512 (Pa. Super. 2006) (citation omitted).

____________________________________________


3 Appellant has raised only one question for review, but he has included
argument in his Brief pertaining to numerous issues raised only in his Rule
1925(b) Statement. Appellant’s failure to “state concisely the issues to be
resolved” in his Statement of Questions Involved and his failure to divide his
argument “into as many parts as there are questions to be argued” in his
Argument section violates Pa.R.A.P. 2116 and 2119(a), respectively, and
hampers this court’s ability to review certain arguments. Notwithstanding
these defects, to the extent that we can discern Appellant’s issues, we will
address them.

                                           -9-
J-S38019-21



      The Child Custody Act, 23 Pa.C.S. §§ 5321–5320, governs all custody

proceedings commenced after January 24, 2011. E.D. v. M.P., 33 A.3d 73,

77 (Pa. Super. 2011). The Custody Act requires a trial court to consider all of

the Section 5328(a) custody factors when “ordering any form of custody,” and

further requires the court to give “weighted consideration to those factors

which affect the safety of the child[.]” 23 Pa.C.S. § 5328(a). A trial court

must “delineate the reasons for its decision when making an award of custody

either on the record or in a written opinion.” S.W.D., 96 A.3d at 401. See

also 23 Pa.C.S. § 5323(a) and (d). However, “there is no required amount

of detail for the trial court’s explanation; all that is required is that the

enumerated factors are considered and that the custody decision is based on

those considerations.” M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013).

      When reviewing child custody matters and the trial court’s consideration

of the Section 5328(a) custody factors, our paramount concern is the best

interests of the child.   See Saintz, 902 A.2d at 512 (explaining that this

Court’s “paramount concern and the polestar of our analysis” in custody cases

is the best interests of the child). “The best-interests standard, decided on a

case-by-case basis, considers all factors which legitimately have an effect

upon the child’s physical, intellectual, moral, and spiritual well-being.” D.K.D.

v. A.L.C., 141 A.3d 566, 572 (Pa. Super. 2016) (citations omitted).

      Father avers generally that the trial court abused its discretion by

granting Mother sole legal and physical custody of Child. Father’s Br. at 5.



                                     - 10 -
J-S38019-21


Father specifically argues that the trial court abused its discretion when it

ordered all of his visitation to be supervised and denied telephone contact with

Child. Id. at 16-26. Father contends that Mother failed to present evidence

that he ever placed Child in danger or that his mental illness compromises his

ability to perform parental duties and keep Child safe. Id. at 16-26. Father

further argues that the trial court abused its discretion when it awarded

Mother sole legal custody of Child because Mother did not demonstrate that

Father is unable to make medical or educational decisions for Child. Id. at

14-16. Finally, Father asserts that the evidence does not support the trial

court’s finding that Mother is available to care for the Child pursuant to Section

5328(a)(12). Id. at 27.

Supervised Partial Custody

      Father’s main argument is that the trial court abused its discretion when

it limited Father’s contact with Child because Mother failed to demonstrate

that Father has ever placed Child in danger.        Father cites Rosenberg v.

Rosenberg, 504 A.2d 350 (Pa. Super. 1986), to support his assertion that a

trial court should deny visitation “only in those instances where the record

shows that the parent is severely mentally or morally deficient so as to

constitute a grave threat to the child’s welfare[,]” and that Mother failed to

prove that Father was a “grave threat” to child. Appellant’s Br. at 18 (citing

Rosenberg, 504 A.2d at 272-73). Father further argues that evidence of

Father’s past conduct is irrelevant, and the trial court should focus on Father’s


                                     - 11 -
J-S38019-21


present conduct, which does not pose a safety risk to Child. Id. at 16-17, 21-

22. Father’s argument fails for numerous reasons.

      First, the legal standard set forth in Rosenberg pre-dates the Custody

Act, which now requires a trial court to consider all of the Section 5328(a)

custody factors when “ordering any form of custody,” and further requires the

court to give “weighted consideration to those factors which affect the safety

of the child” to determine a custody arrangement that is in Child’s best

interest. 23 Pa.C.S. § 5328(a). Secondly, as explained below, contrary to

Father’s argument that the trial court relied on evidence of his past conduct,

in its Opinion, the trial court emphasized that Father’s present conduct of

noncompliance with mental health treatment posed a safety risk to Child. See

Trial Ct. Op., dated 9/3/21, at 1.

      In its Opinion, the trial court considered and analyzed the Section

5328(a) custody factors and found seven factors to favor Mother, three factors

to be neutral, seven factors to be inapplicable, and no factors to favor Father.

Id. at 2-6 (unpaginated). In considering the factors, the trial court’s primary

concern was the safety of the Child. The trial court opined:

      The court finds that father has as a serious mental illness, Bipolar
      Disorder, which is untreated as a result of [F]ather’s refusal to
      take medication that has been prescribed and the untreated
      condition potentially compromises [F]ather’s ability to perform
      parental duties and to keep [C]hild safe if he should have
      unsupervised custody. Therefore, the current Order of July 1,
      2020 requiring supervision will not be changed.

Id. at 1.



                                     - 12 -
J-S38019-21


      In arriving at this decision, the trial court credited the testimony of the

sole expert witness, Dr. Chambers, who testified that Father’s untreated

mental illness could affect Father’s ability to parent and recommended that

Father should only have supervised contact with Child until Father complies

with advised treatment. Further, the trial court found Father’s testimony that

he does not need psychiatric medication to be unreliable.        The trial court

opined:

      [T]he court has considered [F]ather’s testimony that he was not
      prescribed medicine for Bipolar Disorder at the [VA] Hospital and
      his own psychiatrist believes he does not need medicine for that
      condition. The court finds that the testimony is hearsay evidence
      and is, therefore, unreliable. Father could have retained an expert
      who was able to testify in court. Further, [F]ather’s testimony
      that he did not have symptoms of Bipolar Disorder in the past is
      unpersuasive because the evidence clearly shows he did. Finally,
      despite [F]ather having petitioned the court for a psychological
      evaluation by Bruce Chambers, Ph.D., and the court having
      directed the parties by the Order of July 27, 2021 to participate in
      an evaluation by Dr. Chambers, [F]ather failed to provide
      complete information to Dr. Chambers about his treatment
      through the [VA], including any records from his psychiatrist
      showing that he does not need medication. Since Father deprived
      Dr. Chambers of the ability to consider all possibly relevant
      information, he cannot now complain that Dr. Chambers reached
      the wrong conclusion.

Trial Ct. Op. at 2 (unpaginated). The record supports the trial courts findings,

and we decline to usurp the trial court’s credibility determinations or reweigh

the evidence. Accordingly, we discern no abuse of discretion.

Legal Custody

      Appellant next avers that the trial court abused its discretion when it

awarded Mother sole legal custody. Father’s Br. at 14-16. Father argues that


                                     - 13 -
J-S38019-21


there is no evidence in the record to demonstrate that he is unable to make

major decisions for Child, including medical or educational decisions, or that

Father’s decisions would harm Child. Id. However, Father fails to cite any

relevant caselaw to support his position or enunciate the correct legal standard

for determining legal custody. Moreover, Father fails to articulate how the

evidence, or lack of evidence, resulted in trial court error.    Without more,

Father’s argument fails.

      Once again, the Custody Act requires a trial court to consider all of the

Section 5328(a) custody factors when “ordering any form of custody,”

including legal custody, to determine what custody disposition is in Child’s

best interest.   23 Pa.C.S. § 5328(a).    As discussed above, the trial court

considered all of the custody factors to determine the custody disposition that

is in Child’s best interest and the record supports the trial court’s findings.

Accordingly, we find no abuse of discretion.

Section 5328(a)(12) – Each Party’s Availability to Care for the Child
or Make Appropriate Child Care Arrangements

      Finally, Father makes the nonsensical argument that the trial court’s

finding that “Mother’s available” to care for Child pursuant to Section

5328(a)(12) is unsupported by the evidence. See Father’s Br. at 27 (citing

Trial Ct. Op. at 5).   Father asserts that Mother presented “absolutely no

evidence . . . concerning [M]other’s availability to care for [C]hild.” Id.

      Our review of the record belies Father’s claim.      Mother had primary

physical custody of Child for over three years prior to filing her modification


                                     - 14 -
J-S38019-21


petition. Moreover, Mother testified that she had physical custody of Child for

five overnights per week prior to the COVID-19 pandemic, and then full time

from the start of the COVID-19 pandemic to present.           Certainly, this is

sufficient evidence to support the trial court’s finding that Mother is available

to care for Child. Father’s argument lacks merit, and we find no abuse of

discretion.

CONCLUSION

      In conclusion, the trial court did not abuse its discretion when it granted

Mother’s petition to modify custody, awarded Mother primary legal and

physical custody, and limited Father to supervised visits with Child until he

demonstrates compliance with recommended mental health treatment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2022




                                     - 15 -